     6:18-cv-00056-RAW Document 74 Filed in ED/OK on 02/18/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,               )
                                   )
                      Plaintiff,   )
                                   )
                                   )
v.                                 )
                                   )
MCKESSON CORPORATION; CARDINAL )
HEALTH, INC.; CARDINAL HEALTH 110, )
LLC; AMERISOURCEBERGEN DRUG        ) Case No. 18-CV-0056-RAW
CORPORATION; CVS HEALTH            )
                                   )
CORPORATION; CVS PHARMACY, INC.; )
OKLAHOMA CVS PHARMACY, LLC;        )
WALGREENS BOOTS ALLIANCE, INC.;    )
WALGREEN CO.; WAL-MART STORES,     )
INC.,                              )
                                   )
                                   )
                      Defendants.  )
                        ORDER GRANTING DEFENDANTS’
                   UNOPPOSED MOTION FOR EXTENSION OF TIME

       Pending before the Court is Defendants McKesson Corporation; Cardinal Health, Inc.;

Cardinal Health 110 LLC; and AmerisourceBergen Drug Corporation’s Unopposed Joint Motion

to Extend Time to Answer, File Motions or Otherwise Respond to the Petition under Rule 12

(Dkt. No. 73). In light of the agreement among the parties and for other good cause shown, it is

hereby ORDERED that the Defendants’ Motion is GRANTED and the Defendants shall have

until thirty (30) days following the Certified Remand Order (Dkt No. 72), or until March 16,

2020, to file an answer, motions or otherwise respond to Plaintiff’s Petition under Rule 12.

       Entered this 18th day of February, 2020.



                                                     ____________________________________
                                                     Ronald A. White
                                                     United States District Judge
                                                     Eastern District of Oklahoma
